   Case: 1:16-cr-00036-TSB Doc #: 100 Filed: 05/22/19 Page: 1 of 2 PAGEID #: 753




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


   UNITED STATES OF AMERICA,                     :      CASE NO. 1:16-cr-036
                                                 :
                       Plaintiff,                :      JUDGE BLACK
                                                 :
       v.                                        :
                                                 :
                                                 :      UNITED STATES’ MOTION FOR
   JORY LEEDY,                                   :      LEAVE TO FILE DOCUMENT
                                                 :
                       Defendant.                :
                                                 :

       Comes now, the United States of America, by and through the undersigned Assistant

United States Attorneys, and respectfully moves for leave to file the attached Motion of the

United States to Exclude the Testimony of Proposed Expert David Michael Lowenstein, Ph.D.

On February 20, 2019, the Court established a Criminal Trial Calendar setting various dates,

including the deadline in which the parties must file motions in limine. That date, in particular,

was set for March 29, 2019. In addition, the parties were to file their proposed Jury Instructions

and Verdict Forms by May 20, 2019, which both parties did.

       Shortly after filing proposed jury instructions, counsel for Leedy sent via electronic mail

to counsel for the government a two-page letter purporting to give the United States notice

pursuant to Rule 16 of an expert witness. The United States respectfully requests leave to file its

Motion to Exclude the proposed expert beyond the date established by the Court. The United

States had not been made aware of any potential expert witness prior to May 20, 2019 and,

therefore, was not in a position to file any motions at all related to such proposed testimony.

       WHEREFORE, based on the above, the United States respectfully requests leave to file

the attached document, with accompanying exhibits. Further, due to the trial currently being
   Case: 1:16-cr-00036-TSB Doc #: 100 Filed: 05/22/19 Page: 2 of 2 PAGEID #: 754




scheduled for June 3, 2019, the United States respectfully requests this issue be brought for a

hearing before the Court immediately.

                                                    Respectfully submitted,

                                                    BENJAMIN C. GLASSMAN
                                                    Acting United States Attorney

                                                    s/Christy L. Muncy
                                                    CHRISTY L MUNCY (KY 88236)
                                                    Assistant United States Attorney
                                                    221 East Fourth Street, Suite 400
                                                    Cincinnati, Ohio 45202
                                                    Office: (513) 684-3711
                                                    Fax: (513) 684-6972
                                                    E-mail: Christy.Muncy@usdoj.gov

                                CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing Motion for Leave to File Document was

served this 22nd day of May, 2019, electronically, on counsel for Defendant.


                                                    s/Christy L. Muncy
                                                    CHRISTY L. MUNCY (KY 88236)
                                                    Assistant United States Attorney




                                                2
